Citation Nr: 1019134	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
based on the extraschedular provisions of 38 C.F.R. § 
4.16(b), prior to July 13, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO) that granted the veteran a TDIU 
effective July 13, 2004.  

In a February 2009 decision, the Board denied the issue of 
entitlement to an earlier effective date prior to July 13, 
2004 for TDIU, but remanded the issue of extraschedular 
consideration for TDIU, prior to July 13, 2004, for further 
development.  That development having been completed, this 
claim now returns again before the Board. 


FINDING OF FACT

Prior to July 13, 2004, the criteria for a TDIU on an extra-
schedular basis had not been met.


CONCLUSION OF LAW

An extraschedular rating for individual unemployability, 
prior to July 13, 2004, is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In October 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the TDIU.  Compensation for TDIU was subsequently 
granted, and the Veteran disagreed with the effective date of 
the grant.  The United States Court of Appeals of the Federal 
Circuit has held that, with regard to claims for an earlier 
effective date for service connection, once the underlying 
claim is granted, further notice as to downstream questions, 
such as the effective date, is not required.  See Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  In any event, the Veteran 
was provided notice of the effective date regulations in a 
December 2006 notice letter, and the claim was subsequently 
readjudicated, without taint from any prior decisions. 

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant medical records and referred the 
issue to the Director of the Compensation and Pension 
Service.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Extraschedular Consideration for TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).

To qualify for a total rating for compensation purposes, the 
evidence must show that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, and there is one disability 
ratable at 60 percent or more, or if there is more than one 
service-connected disability, at least one disability is 
ratable at 40 percent or more and there is a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

As noted above, as the issue of entitlement to TDIU on a 
direct basis was decided by the Board in February 2009 
effective July 13, 2004, the only issue remaining on appeal 
is entitlement to an extraschedular evaluation prior to that 
date.

Taking into account all relevant evidence, the Board finds 
that an extraschedular rating is not warranted for a grant of 
TDIU prior to July 13, 2004.  In this regard, the Board notes 
that, while the evidence of record does indicate that that 
Veteran's service-connected disability interfered with his 
employment prior to July 13, 2004, it alone does not render 
the Veteran unemployable.  Further, the Board finds that the 
opinion of the Director of the Compensation and Pension 
Service as regards granting the Veteran an extraschedular 
TDIU is controlling in this instance.

A February 2005 rating decision, in part, increased the 
evaluation assigned for the Veteran's service-connected left 
shoulder arthritis to 20 percent, and granted him entitlement 
to TDIU at 70 percent combined evaluation for compensation.  
The TDIU grant was based on evidence showing that he last 
worked April 2001, and (apparently) a June 2004 letter from a 
VA clinical psychologist who opined that the Veteran's level 
of disability rendered him totally unable to work.  The TDIU 
effective date was July 13, 2004, the day the Veteran filed 
his claim.  As well, as of this date, the Veteran had 
separate 20 percent evaluations for left upper extremity 
disabilities (service connection for left neuropathy was 
already in effect at a 20 percent evaluation), which combined 
under 38 C.F.R. § 4.25 gave him a single 40 percent 
evaluation for TDIU percentage requirement purposes, as 
discussed above.  See 38 C.F.R. § 4.16(a).

In February 2009, the Board determined that did not meet the 
requirements for TDIU under the provisions of 38 C.F.R. 
§ 4.16(a) until July 13, 2004, the date when a combined 40 
percent disability evaluated became effective for the 
Veteran's service-connected left upper extremities. 

The Veteran's other service-connected disabilities, which 
have been rated at the same level since December 1999 include 
chronic depression with marked secondary components of 
anxiety, at a 30 percent evaluation; sensory neuropathy, left 
arm, at 20 percent evaluation; degenerative joint disease 
left shoulder, residuals, left clavicle fracture, at 20 
percent evaluation; lumbosacral strain, at 10 percent 
evaluation; degenerative arthritis, left hip, at 10 percent 
evaluation; and temporomandibular joint syndrome, at 10 
percent evaluation.  

According to a June 2004 letter from a VA clinical 
psychologist, the Veteran had severe depression which is 
further exacerbated from "shoulder, back, and hip pain on a 
daily basis which significantly impairs his motor 
functioning."  The Veteran has not worked since 2001 when he 
was employed with Teradyne.  

In March 2005, the VA clinical psychologist reported the 
Veteran "had attempted to go to work at Teradyne after 
leaving the military but was only able to work for a period 
of 8 months.  He had to leave work because of increasing pain 
in his left should which interrupted his sleep and disrupted 
his ability to concentrate on the job.  This physical 
condition exacerbated his depression and his depression 
exacerbated his pain so that he became totally 
unemployable."  See VA clinical psychologist's letter, dated 
March 2005.

This issue of extraschedular consideration prior to July 13, 
2004, was referred to the Director of Compensation and 
Pension.  In a May 2009 opinion, the director indicated that 
he did not feel entitlement to an extraschedular TDIU was 
warranted.   In support of this opinion, the Director noted 
the Veteran's history, including the report and opinion of 
the VA clinical psychologist, the record contained "no 
contemporaneous evidence from 2001 to the July 2004 claim for 
increase" supporting the assertion  that the Veteran was 
unable to work since 2001 due to his service-connected 
disabilities.  The Director determined that "[a] mere 
assertion of unemployability is insufficient to satisfy 
either the schedular or extraschedular requirements for a 
TDIU evaluation in the absence of any supporting 
documentation dated during the period for which the TDIU 
evaluation is sought."  See the Administrative Review by the 
Director of the Compensation and Pension Service, dated May 
2009.

Thus, considering all evidence of record, the Board does not 
find marked interference with employment or frequent periods 
of hospitalization such that the Veteran would be entitled to 
an extraschedular rating prior to July 13, 2004.  While the 
Board agrees that the Veteran's service-connected 
disabilities impacted his employability prior to that time, 
the Board is of the opinion that this impact was accurately 
reflected in the level of disability the Veteran was 
receiving prior to July 13, 2004.  The evidence does not show 
that the Veteran had been frequently hospitalized due to his 
service-connected disabilities.  Finally, the Board notes the 
opinion from the Director of the Compensation and Pension 
Service, who found the claim of unemployability was 
insufficient as it lacked supporting documentation.

In summary, the objective medical evidence prior to July 13, 
2004, does not support the proposition that the Veteran's 
service-connected disabilities presented such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).  Accordingly, an extraschedular 
evaluation was not warranted prior to July 2004.

At this point, it is unclear to the Board whether it has any 
authority to question the determination by the Director, 
Compensation and Pension Service.  As reflected in 38 C.F.R. 
§ 3.321(b), the determination of extra-schedular 
consideration is specifically invested in the Director, 
Compensation and Pension Service, no provision speaks to the 
Board's authority to assign an extraschedular evaluation, and 
no provision provides any criteria which provide guidance as 
to what percentage increase could be provided.

To the extent the Board has any jurisdiction in this matter, 
the Board finds no basis in this record to warrant an 
extraschedular evaluation.


ORDER

Prior to July 13, 2004, entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), based on the extraschedular 
provisions of 38 C.F.R. § 4.16(b), is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


